_ Howk, J.
In this cause, the same questions are presented for our con-_ sideration as those, and only those, questions, which were considered and decided by this court, at the last term, in the case of The City of Crawfordsville v. Brundage, ante, p. 262. Upon the authority of that case, and for the reasons there given, the judgment of the court below, in this cause, must also be reversed.
The judgment is reversed at appellees’ costs, and the cause remanded, with instructions to sustain the appellant’s demurrers to both paragraphs of the complaint, and for further proceedings.